Citation Nr: 1529358	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and J.D.



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  He died in June 2009, and the appellant is seeking benefits as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  During the course of the appeal, the claims file was transferred to the RO in Jackson, Mississippi.

In February 2015, the appellant testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the claims file.  The record was held open for 90 days following the hearing, and the appellant submitted three private medical opinions dated in May 2015.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains records that are either irrelevant or duplicate copies of evidence already associated with VBMS.


FINDINGS OF FACT

1.  The Veteran died in June 2009.  The death certificate listed the immediate cause as squamous cell cancer.

2.  The Veteran's squamous cell cancer was related to his sun exposure in service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.

The Veteran's death certificate shows that he died in June 2009, and the immediate cause of death was listed as squamous cell carcinoma.  At the time of his death, service connection had not been established for any disability.  However, the appellant has claimed that his squamous cell carcinoma was caused by sun exposure while he was serving in Guam.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses pertinent to sun exposure or skin abnormalities.  Nevertheless, his DD-214 does show that he had foreign and/or sea service for 4 months and 29 days, and a certificate of appreciation notes his service at the Anderson Air Force Base in Guam from December 1, 1965, to April 1, 1966.  

During the course of the appeal, the appellant submitted multiple lay statements attesting to the Veteran's darker skin completion immediately following his separation from military service.  In this regard, the Veteran's younger brother (T.C.) noted a December 2012 statement that he had observed the Veteran's darker, tan skin upon return from military service.  In a November 2012 statement, another brother (A.C.) reported his amazement at the Veteran's tan upon his return from Guam.  He indicated that he had never seen the Veteran that tan prior to or after his military service.  

In addition, at the June 2015 hearing, J.D. testified that he served alongside the Veteran in Guam during which they had sun exposure. He indicated that they worked on the flightline there and that the temperature was breezy and hot with direct sun.  He also noted that their uniforms consisted of a t-shirt and a hat and that the most exposed areas were the neck, head, and arms.  In addition, J.D. stated that he had witnessed the Veteran having the worst sunburn on his face and forehead on one particular occasion, and he noted that they were all sunburned standing on the flight line for eight to nine hours a day in the wind and sun.  As far as he knew, the Veteran managed the consequences of such sunburn on his own.   

There is no reason to doubt the competency of credibility of the lay statements made by the Veteran's brothers and J.D.  Therefore, in light of the service personnel records and the lay statements, the Board finds that the Veteran had sun exposure while he was on active duty in Guam.

Thus, the remaining question is whether the Veteran's cause of death, squamous cell carcinoma, was related to his sun exposure in service.  

In August 2010, a VA physician reviewed the claims file and opined that it is less likely as not that the Veteran's fatal forehead metastatic squamous cell carcinoma was due to or caused by sun exposure in service.  In so doing, the physician noted that the record did not include documentation of the Veteran's history of sun exposure or private treatment records dated in 1995from Dr. C., who initially diagnosed the Veteran's first skin cancer.  However, a November 1995 private medical record documented the Veteran's reported use of sunscreen as "sometimes."  The VA physician concluded that the Veteran's forehead (site of the fatal skin cancer) was excessively exposed to sun following military service, which was 28 years of excessive post-service sun exposure compared to 4 years in service.  The VA physician also noted that the standard military uniform for an active duty security policeman required 100 percent use of headgear while outdoors.  He suggested that the summer uniform on those islands would likely be a soft shell helmet liner or baseball cap type headgear, which would provide partial or complete sun exposure protection to the forehead.

The Board finds the August 2010 VA medical opinion to have very limited probative value in this case.  The VA physician clearly based his opinion, in part, on speculation that the Veteran's uniform would have protected him from sun exposure.  However, the lay statements discussed above contradict the basis of that opinion, and there is no reason to doubt their credibility.  There is also significant evidence of record, including numerous lay statements from Veteran's co-workers after service and family, refuting the conclusion that he had significant sun exposure outside of his military service.  As such, the August 2010 VA medical opinion was based on inaccurate factual premise.

On other hand, in May 2015 letters, Dr. M.T. reported treating the Veteran for multiple basal cell and squamous cell carcinomas from August 2005 to January 2009.  She noted that the Veteran was diagnosed with metastatic squamous cell carcinoma in July 2008 and passed away in June 2009 from metastatic squamous cell cancer.  She also indicated that she was familiar with the Veteran's medical history and had reviewed medical literature from reputable sources.  Dr. M.T. indicated that repetitive, intense sun exposure is widely recognized as a causative agent regarding skin cancer, especially in patients with fair skin like the Veteran.  She stated that the Veteran's lethal basosquamous cell metastatic cancer with perineural invasion was a very aggressive tumor and was at least as likely as not to attributed to his sun exposure in the military from 1963 to 1967, especially given his exposure to intense sun near the equator for long periods of time without sun protection.

The Board finds Dr. M.T.'s opinions to be highly probative, as she considered the Veteran's history and medical literature and provided a thorough rationale for her conclusion.

Based on the foregoing, the evidence shows that the Veteran's cause of death was squamous cell carcinoma, which was related to his sun exposure during his military service.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


